Citation Nr: 1111263	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  05-39 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service from July to October 1982 and from April 1995 to February 1996 and had Reserve service.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In March 2006, the Veteran testified during a personal hearing at the RO.  A transcript of the hearing is of record.

In February 2008 and September 2009, the Board remanded the Veteran's case to the RO for further evidentiary development.


FINDING OF FACT

The evidence of record preponderates against a finding that the Veteran has right hearing loss related to any event or incident of his active service, and a sensorineural hearing loss was not compensably disabling within one year of separation from active duty.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by active service, and a sensorineural hearing loss may not be presumed to be so incurred.  38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1131, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In May and October 2005, March 2008, and January and April 2010 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the March 2008 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records were obtained and his VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.

As noted above, in September 2009, the Board remanded the Veteran's case to the RO for further development, that included requesting that he complete a Request for Information Needed to Reconstruct Medical Data (NA Form 13055) and a Questionnaire About Military Service (NA Form 13075) with as much detail as he could about his 1996 active duty period and noise exposure and, pending receipt thereto, searching for alternative record sources of noise exposure and treatment of ear injury and hearing loss from September 1995 to February 1996.  

There has been substantial compliance with the September 2009 remand, as the Veteran was sent a letter with the forms in January 2010 and submitted his completed forms in March 2010.  In an April 2010 letter to the Veteran, the RO noted that his completed forms provided treatment information for 2005, rather than for his 1996 period of active service as requested, and he was again asked for information regarding his treatment during his 1996 period of service.  There is no indication that the RO's April 2010 letter to the Veteran was not received, although he did not respond, and did not provide any additional information regarding the dates and locations of his treatment during his 1996 period of active service.  The "duty to assist is not always a one-way street.  If a veteran (appellant) wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190. 192 (1991).

The Veteran was also afforded a VA examination in August 2005 and the report is of record

The Board's duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims file that includes his written contentions, service treatment and personnel records, and post service private and VA medical records, and his oral testimony.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Under 38 U.S.C.A. §  1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Even if there is no record of sensorineural hearing loss in service, its incurrence in service will be presumed if the disease was manifest to a compensable degree within one year after separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  Id.

Service connection may also be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training, or acute myocardial infarction, cardiac arrest, or cerebrovascular accident occurring during such training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not be demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al., eds., at 110-11 (1988).  See also 38 C.F.R. § 3.385.

In his oral and written statements in support of his claim, the Veteran contends that he was exposed to acoustic trauma in service.  The Veteran stated that his military occupation in service in the Navy was as a terminal transfer coordinator supervisor (see hearing transcript at page 4).  He said that he worked around heavy equipment on docks and used ear plugs on active duty when he unloaded ships in the Navy.  The Veteran also said he was a "keeper" for an ordinance (explosive) disposal (Id.).  He indicated that he was a federal agent for five months of active service (Id. at 8-9).  Thus he maintains that service connection is warranted for his right ear hearing loss.

Service treatment records for the Veteran's first period of active service are not referable to complaints or diagnoses of, or treatment for, right ear hearing loss or an ear abnormality.  When examined for enlistment in May 1982, audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
0
5
LEFT
5
5
5
0
0

An ear abnormality was not noted and the Veteran was found qualified for active service.  

On an October 1986 periodic report of examination for the U.S. Army Reserve, audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
5
LEFT
10
15
20
15
5

When examined for enlistment into the U.S. Navy Reserve in August 1991, audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
5
0
LEFT
5
0
0
0
0

Essentially similar audiogram findings were noted on a February 1994 periodic service examination report.

On a March 1995 Annual Certificate of Physical Condition, the Veteran did not report having right ear hearing loss. 

Private treatment records, dated from November 1996 to April 1997, indicate that the Veteran was seen for complaints of tinnitus and hearing loss.

On a report of medical history, completed in July 1997, the Veteran denied having hearing loss or ear trouble.  An August 1997 Annual Certificate of Physical Condition indicates that the Veteran was treated for a right ear infection.

A December 1998 service treatment record indicates that the Veteran had a right ear infection.

On a January 1999 report of service examination performed for retention, it was noted that the Veteran had tinnitus and a right ear infection with evidence of hearing loss and a need to rule out an acoustic (schwannoma? writing unclear) for which a temporal computed tomography (CT) was scheduled.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
55
50
70
70
LEFT
5
5
5
0
5

However, a December 2000 Annual Certificate of Physical Condition is not referable to hearing loss, tinnitus, or an ear abnormality.  February 2001 and March 2002 Annual Certificates mention tinnitus in the right ear but are not referable to hearing loss.  

The Veteran, however, is not required to show that he met the criteria of 38 C.F.R. § 3.385 at separation if he has a hearing loss otherwise shown to have begun in service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

Results of a December 2004 private audiogram indicate significant hearing loss in the Veteran's right ear.

VA and non-VA medical records reveal that, in January 2005, the Veteran was diagnosed with a right brain tumor after referring tinnitus and vertigo for one year.  He underwent surgery for his tumor in February 2005.  In August 2005, he was diagnosed with a right schwannoma.  

According to an August 2005 VA audiology examination report, the Veteran complained of progressive hearing loss and tinnitus during the last ten years with total loss in his left (right?) ear since February 2005.  He said he had brain surgery for a tumor in February 2005.  The Veteran gave a sixteen year history of exposure to the noise of heavy equipment during active service and denied any occupational or recreational noise exposure.  The diagnosis was profound sensorineural hearing loss with no measurable hearing in the right ear and normal to mild hearing loss in the left ear.

A September 13, 2005 VA outpatient audiology consultation record reflects the Veteran's history of brain surgery in February 2005 and that he had hearing loss since that time.  Audiometric findings revealed that the Veteran had profound sensorineural hearing loss (no measurable hearing) in his right ear and normal left ear hearing.  Hearing aids were prescribed.

Here, the Veteran has contended that service connection should be granted for right ear hearing loss.  Although the evidence shows that the Veteran currently has right ear hearing loss, no competent medical evidence has been submitted to show that this disorder is related to service or any incident thereof.  On the other hand, the record reflects that his ears and hearing were normal on separation from active service and the first post service evidence of record of a hearing loss is from 1997, and right ear hearing loss was noted in 1999 during an episode of right ear infection, nearly 3 years after the Veteran's separation from active service.  In short, no medical opinion or other medical evidence relating the Veteran's right ear hearing loss to service or any incident of service has been presented.

As a lay person, the Veteran is not competent to establish a medical diagnosis or show a medical etiology merely by his own assertions because such matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); see Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  Even audiologists require audiometric testing to diagnose hearing pathology.

Although the Veteran has stated that he hearing loss during service, the Board finds that his statements regarding this disorder and continuity of symptomatology are not entirely credible.  Specifically, he evidently did not report these complaints to the U.S. Army Reserve, during the 1980s, or to the U.S. Navy Reserve, during the 1990s, or to physicians who examined him in conjunction with his periodic and annual service examinations, other than in late 1998 and 1999 when he was treated for a right ear infection.

Furthermore, the lack of any documented treatment for hearing loss in the more than 3 years since the purported in-service event preponderates against a finding that he has had such conditions since service.  As such, the Veteran's contentions of having hearing loss since active service are outweighed by the contemporaneous medical evidence.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against the claim for service connection).

The Veteran has also provided rather inconsistent account of his treatment for the claimed disorder.  Specifically, during his 2006 personal hearing at the RO, the Veteran reported exposure to acoustic trauma in service and hearing loss since that time, and he told the August 2005 VA examiner that he had a 10 year history of progressive hearing loss with total left (right?) ear hearing loss since his February 2005 surgery.  However, in September 2005, he told a VA clinic audiologist that he experienced hearing loss since his February 2005 surgery, and did not mention any exposure to acoustic trauma in service.

Thus, the Veteran's accounts of his hearing loss in service, other than the 1998 and 1999 records associated with a right ear infection, are so unreliable that their probative value is negligible.

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for right ear hearing loss, and his claim must be denied.


ORDER

Service connection for right ear hearing loss is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


